         Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRUSTEES OF THE NATIONAL ELEVATOR        :
INDUSTRY PENSION FUND                    :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
TRUSTEES OF THE NATIONAL ELEVATOR        :
INDUSTRY HEALTH BENEFIT FUND             :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
TRUSTEES OF THE NATIONAL ELEVATOR        :
INDUSTRY EDUCATIONAL FUND                :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
TRUSTEES OF THE ELEVATOR INDUSTRY        :     COMPLAINT
WORK PRESERVATION FUND                   :     CIVIL ACTION NO.
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
             and                         :
                                         :
TRUSTEES OF THE ELEVATOR                 :
CONSTRUCTORS ANNUITY AND                 :
401(K) RETIREMENT FUND                   :
19 Campus Boulevard, Suite 200           :
Newtown Square, PA 19073-3228,           :
                                         :
                          Plaintiffs,    :
                                         :
             v.                          :
                                         :
CALIBER ELEVATOR CORPORATION             :
9634 Washburn Road, Suite A              :
Downey, CA 90241,                        :
                                         :
JEFFREY FIERRO                           :
9634 Washburn Road, Suite A              :
Downey, CA 90241,                        :
                                         :
PETER ANGELO FIERRO                      :
9634 Washburn Road, Suite A              :
Downey, CA 90241,                        :
                                         :
            Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 2 of 13




                                                     :
PETER T. FIERRO                                      :
1428 South Candish Street                            :
Glendora, CA 91740,                                  :
                                                     :
               and                                   :
                                                     :
                                                     :
JOHN SHUBIN                                          :
15927 Arbela Drive                                   :
Downey, CA 90241,                                    :
                                                     :
                             Defendants.             :

      (TO COLLECT AMOUNTS DUE TO BENEFIT FUNDS; FOR BREACH OF A
 COLLECTIVE BARGAINING AGREEMENT; FOR EQUITABLE RELIEF; AND FOR
                   BREACH OF FIDUCIARY DUTY)

                                           Parties

       1.      The National Elevator Industry Pension Fund (“Pension Fund”) is a multiemployer

employee benefit plan as those terms are defined in Sections 3(3) and (37) of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The Pension Fund was

established and is maintained according to the provisions of its Restated Agreement and

Declaration of Trust. The Pension Fund is administered at 19 Campus Boulevard, Suite 200,

Newtown Square, Pennsylvania 19073-3228. The Trustees are the designated fiduciaries as

defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       2.      The National Elevator Industry Health Benefit Fund (“Health Benefit Fund”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The Health

Benefit Fund was established and is maintained according to the provisions of its Restated

Agreement and Declaration of Trust. The Health Benefit Fund is administered at 19 Campus

                                              2
            Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 3 of 13




Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.           The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       3.      The National Elevator Industry Educational Fund (“Educational Fund”) is a

multiemployer employee benefit plan as those terms are defined in Sections 3(3) and (37) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37). The

Educational Fund was established and is maintained according to the provisions of its Restated

Agreement and Declaration of Trust.      The Educational Fund is administered at 19 Campus

Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.           The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

       4.      The Elevator Industry Work Preservation Fund (“Work Preservation Fund”) is a

labor-management cooperation committee as provided for in Section 302(c)(9) of the Taft-Hartley

Act, 29 U.S.C. § 186(c)(9), and Section 6 of the Labor-Management Cooperation Act of 1978, 29

U.S.C. § 175a. The Work Preservation Fund was established and is maintained according to the

provisions of its Restated Agreement and Declaration of Trust. The Work Preservation Fund is

administered at 19 Campus Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228.

       5.      The Elevator Constructors Annuity and 401(k) Retirement Fund (“Annuity 401(k)

Fund”) is a multiemployer employee benefit plan as those terms are defined in Sections 3(3) and

(37) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1002(3) and (37).

The Annuity 401(k) Fund was established and is maintained according to the provisions of its

Restated Agreement and Declaration of Trust. The Annuity 401(k) Fund is administered at 19

Campus Boulevard, Suite 200, Newtown Square, Pennsylvania 19073-3228. The Trustees are the

designated fiduciaries as defined in § 3(21) of ERISA, 29 U.S.C. § 1002(21).

                                               3
            Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 4 of 13




       6.      Caliber Elevator Corporation (“Caliber Elevator”), is a California business existing

under California laws with offices located at 9634 Washburn Road, Suite A, Downey, CA 90241.

       7.      Caliber Elevator transacts business in California as a contractor or subcontractor in

the elevator industry and at all relevant times herein was an “employer in an industry affecting

commerce” as defined in Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5), (9),

(11), (12) and (14); and Section 3 of the Multiemployer Pension Plan Amendments Act of 1980, 29

U.S.C. § 1001a.

       8.      At all relevant times, Caliber Elevator was and is signatory and bound to the

Agreements between the International Union of Elevator Constructors, AFL-CIO, and the National

Elevator Bargaining Association (“Collective Bargaining Agreements”) by virtue of its Short Form

Agreement.

       9.      Jeffrey Fierro, is an officer and owner of Caliber Elevator, and resides at 9634

Washburn Road, Suite A, Downey, CA 90241.

       10.     At all relevant times, Jeffrey Fierro exercised control and discretion over the assets

of Caliber Elevator including, but not limited to, decisions regarding the collection of receivables

for Caliber Elevator, the disbursement of payroll to employees, the disbursement of any payroll

deductions authorized by Caliber Elevator’s employees, and the amounts to be paid to the Plaintiffs.

Accordingly, Jeffrey Fierro is a fiduciary to the Pension Fund, Health Benefit Fund, Educational

Fund, and Annuity 401(k) Fund, as defined in ERISA §3(21)(A), 29 U.S.C.A. §1002(21)(A).

       11.     Peter Angelo, is an officer and owner of Caliber Elevator, and resides at 9634

Washburn Road, Suite A, Downey, CA 90241.



                                                 4
          Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 5 of 13




       12.      At all relevant times, Peter Angelo Fierro exercised control and discretion over the

assets of Caliber Elevator including, but not limited to, decisions regarding the collection of

receivables for Caliber Elevator, the disbursement of payroll to employees, the disbursement of

any payroll deductions authorized by Caliber Elevator’s employees, and the amounts to be paid to

the Plaintiffs. Accordingly, Peter Angelo Fierro is a fiduciary to the Pension Fund, Health Benefit

Fund, Educational Fund, and Annuity 401(k) Fund, as defined in ERISA §3(21)(A), 29 U.S.C.A.

§1002(21)(A).

       13.      Peter T. Fierro, is an officer and owner of Caliber Elevator, and resides at 1428 South

Candish Street, Glendora, CA 91740.

       14.      At all relevant times, Peter T. Fierro exercised control and discretion over the assets

of Caliber Elevator including, but not limited to, decisions regarding the collection of receivables

for Caliber Elevator, the disbursement of payroll to employees, the disbursement of any payroll

deductions authorized by Caliber Elevator’s employees, and the amounts to be paid to the Plaintiffs.

Accordingly, Peter T. Fierro is a fiduciary to the Pension Fund, Health Benefit Fund, Educational

Fund, and Annuity 401(k) Fund, as defined in ERISA §3(21)(A), 29 U.S.C.A. §1002(21)(A).

       15.      John Shubin, is an officer and owner of Caliber Elevator, and resides at 15927 Arbela

Drive Downey, CA 90241.

       16.      At all relevant times, John Shubin exercised control and discretion over the assets

of Caliber Elevator including, but not limited to, decisions regarding the collection of receivables

for Caliber Elevator, the disbursement of payroll to employees, the disbursement of any payroll

deductions authorized by Caliber Elevator’s employees, and the amounts to be paid to the Plaintiffs.



                                                   5
           Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 6 of 13




Accordingly, John Shubin is a fiduciary to the Pension Fund, Health Benefit Fund, Educational Fund,

and Annuity 401(k) Fund, as defined in ERISA §3(21)(A), 29 U.S.C.A. §1002(21)(A).

                                                  Jurisdiction

        17.     This Court has jurisdiction of this action under Sections 404, 409, 502 and 515 of the

Employee Retirement Income Security Act of 1974 (as amended) (“ERISA”), 29 U.S.C. §§1104,

1109, 1132 and 1145, under Sections 301(a) and (c) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 185(a) and (c), and supplemental jurisdiction for any state law claims under

28 U.S.C. Section 1367(a). This is an action to enforce an employer’s contractual obligation to submit

monthly contribution reports and payments, and other contributions pursuant to a Collective

Bargaining Agreement, to collect the outstanding contributions and other amounts from the owners

individually, to enjoin the violations of the terms of the employee benefit plans, for breach of fiduciary

duty, and for appropriate equitable relief.

        18.     Venue is proper in this district pursuant to Sections 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e), and Sections 301(a) and (c) of the LMRA, 29 U.S.C. § 185(a) and (c), as the district in

which the Employee Benefit Plan Plaintiffs are located and administered.

        19.     This Court has personal jurisdiction over the Defendants pursuant to Section 502(e)(2)

of ERISA, 29 U.S.C. § 1132(e)(2), and Sections 301(a) and (c) of the LMRA, 29 U.S.C. § 185(a) and

(c).




                                                    6
           Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 7 of 13




                                             COUNT I

          (AMOUNTS OWED TO BENEFIT FUND PLAINTIFFS FOR UNPAID
                           CONTRIBUTIONS)

       20.     The Pension Fund, Health Benefit Fund, Educational Fund, and Annuity 401(k)

Fund (“Benefit Funds” or “Benefit Fund Plaintiffs”) hereby restate and incorporate by reference

the allegations set forth in paragraphs 1 through 19 as if fully set forth in Count I.

       21.     Pursuant to its Collective Bargaining Agreement, Defendant Caliber Elevator agreed

to report and pay to the Benefit Fund Plaintiffs certain sums of money for each hour worked by

Defendant’s employees covered by the Collective Bargaining Agreement.

       22.     Defendant Caliber Elevator employed certain employees covered by the Collective

Bargaining Agreement, but failed to report and pay the amounts when due to the Benefit Funds for

work performed in May 2017 through and including the present as required by the Short Form

Agreement, Collective Bargaining Agreement, and the Benefit Fund Plaintiffs’ Restated

Agreements and Declarations of Trust.

       23.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust

provide that an employer who fails to pay the amounts required when due shall be obligated to

pay, in addition to the contributions owed, liquidated damages plus interest from the date due

through the date of payment.

       24.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust also

provide for reasonable attorneys’ fees and court costs.




                                                  7
           Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 8 of 13




                                             COUNT II

      (AMOUNTS OWED TO THE HEALTH BENEFIT FUND FOR UNREMITTED
          CONTRIBUTIONS DEDUCTED FROM EMPLOYEES WAGES)

       25.     The Health Benefit Fund hereby restates and incorporates by reference the

allegations set forth in paragraphs 1 through 24 of Count I as if fully set forth in Count II.

       26.     Pursuant to its Collective Bargaining Agreement, Defendant Caliber Elevator agreed

to remit to the Health Benefit Fund certain sums of money deducted from the wages of Defendant’s

employees covered by the Collective Bargaining Agreement for each hour worked.

       27.     Defendant Caliber Elevator employed certain employees covered by the Collective

Bargaining Agreement, deducted from the employees’ wages amounts payable to the Health Benefit

Fund, and failed to report and remit the entire amount when due to the Health Benefit Fund during

the months of May 2017 through the present as required by the Collective Bargaining Agreement

and the Health Benefit Fund’s Restated Agreement and Declaration of Trust.

       28.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust

provide that an employer who fails to pay the amounts required when due shall be obligated to

pay, in addition to the contributions owed, liquidated damages plus interest and/or lost earnings

from the date due through the date of payment.

       29.     The Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust also

provide for reasonable attorneys’ fees and court costs.

                                            COUNT III

                           (OTHER CONTRIBUTION PAYMENTS)

       30.     The Work Preservation Fund hereby restates and incorporates by reference the

allegations set forth in paragraphs 1 through 29 of Counts I and II as if fully set forth in Count III.
                                                  8
          Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 9 of 13




       31.     Pursuant to its Collective Bargaining Agreement, Defendant Caliber Elevator agreed

to report and pay to the Work Preservation Fund certain sums of money for each hour worked by

Defendant’s employees covered by the Collective Bargaining Agreement.

       32.     Defendant Caliber Elevator employed certain employees covered by the Collective

Bargaining Agreement, but failed to report and pay the entire amounts when due to the Work

Preservation Fund for the months of May 2017 through the present as required by the Collective

Bargaining Agreement.

       33.     The Work Preservation Fund’s Restated Agreement and Declarations of Trust

provides that an employer who fails to pay the amounts required when due shall be obligated to

pay reasonable attorneys’ fees and court costs.

                                           COUNT IV

                          (REQUEST FOR INJUNCTIVE RELIEF)

       34.     The Benefit Fund Plaintiffs hereby adopt, incorporate and restate in Count IV

paragraphs 1 through 33 of Counts I, II, and III.

       35.     Defendant Caliber Elevator, pursuant to the Collective Bargaining Agreement and

the Benefit Fund Plaintiffs’ Restated Agreements and Declarations of Trust, agreed to report hours

and make timely contributions to the Plaintiffs in the amounts and on the dates required by the

Collective Bargaining Agreements and Restated Agreements and Declarations of Trust.

       36.     Defendant Caliber Elevator has repeatedly failed to submit timely reports and pay

contributions to the Plaintiff Benefit Funds. Plaintiffs’ counsel has had to pursue payments and

demand payments from the Defendant in order to force the Defendant to pay delinquent



                                                    9
           Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 10 of 13




contributions as required by the terms of the Collective Bargaining Agreement and Restated

Agreements and Declarations of Trust.

         37.    Defendant Caliber Elevator’s persistent disregard for the contribution and reporting

obligations constitutes a violation of the terms of ERISA and an employee benefit plan, and

threatens the Plaintiffs, and the Plaintiffs’ participants and beneficiaries, with irreparable harm if

injunctive relief is not granted.

         38.    By virtue of the failure to make timely payments, Defendant Caliber Elevator has

caused the Plaintiffs and their participants to suffer the loss of investment income and incur

additional administrative expenses as well as deprive the Plaintiffs and their participants of the

ability to determine the amount of contributions owed and credit earned by employees during that

time period.

         39.    The public interest will be served by an issuance of injunctive relief.

                                             COUNT V

                            (FOR BREACH OF FIDUCIARY DUTY)

         40.    The Benefit Fund Plaintiffs hereby adopt, incorporate and restate in Count V

paragraphs 1 through 39 of Counts I, II, III, and IV as if fully set forth in Count V.

         41.    The Defendants Jeffrey Fierro, Peter T. Fierro, Peter Angelo Fierro, and John Shubin,

executed the Short Form Agreement on January 31, 2017, agreeing to be bound to the terms of the

Collective Bargaining Agreement and the Benefit Funds’ Restated Agreements and Declarations of

Trust.

         42.    The Defendants Jeffrey Fierro, Peter T. Fierro, Peter Angelo Fierro, and John Shubin

were and are responsible for creating and operating Caliber Elevator and determining the total

                                                  10
          Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 11 of 13




amount of employer contributions to report and pay to the Benefit Fund Plaintiffs from Caliber

Elevator’s assets, and the total amount of contributions withheld from employees’ wages to pay to

the Health Benefit Fund from Caliber Elevator’s assets.

       43.     Defendants Jeffrey Fierro, Peter T. Fierro, Peter Angelo Fierro, and John Shubin

commingled assets of Caliber Elevator payable to the Plaintiffs with the general assets of Caliber

Elevator and used those assets for purposes other than to pay the Plaintiffs.

       44.     Defendants Jeffrey Fierro, Peter T. Fierro, Peter Angelo Fierro, and John Shubin

exercised authority and control over the Benefit Fund Plaintiffs’ plan assets and is a fiduciary as

defined by Section 2(21) of ERISA, 29 U.S.C. § 1002(21).

       45.     The amounts due, unreported and unpaid by Defendant Caliber Elevator, are assets

of the Benefit Fund Plaintiffs as established in the Collective Bargaining Agreement and the

Benefit Funds’ Restated Trust Agreements.

       46.     The factual contentions in Paragraphs 9 through 16, 22, 27, and 41 through 46 of

this Complaint are reasonable based upon belief.

       WHEREFORE, the Plaintiffs pray judgment on Counts I, II, III, IV, and V as follows:

   1. That the Court find the Defendant Caliber Elevator liable in the amount of contributions,

       interest, liquidated damages, attorney’s fees, costs, and any other amounts owed under the

       Collective Bargaining Agreement and Restated Trust Agreements to the Plaintiffs from May

       2017 to date and through the date of judgment;

   2. That the Court find the Defendant Caliber Elevator liable in the amount of unremitted

       contributions deducted from employees’ wages, interest, liquidated damages, attorney’s fees,

       costs, and any other amounts owed under the Collective Bargaining Agreement and Restated

                                                 11
      Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 12 of 13




   Trust Agreements to the Plaintiffs from May 2017 to date and through the date of judgment;

3. That the Defendant Caliber Elevator be directed to comply with its obligations to correctly

   report and contribute to the Plaintiffs in a timely manner in the future as alleged in Count IV;

4. That the Court find the Defendants Jeffrey Fierro, Peter T. Fierro, Peter Angelo Fierro, and

   John Shubin jointly and severally liable with Defendant Caliber Elevator for the amount of

   contributions, interest, liquidated damages, attorney’s fees, costs, and any other amounts owed

   under the Collective Bargaining Agreement and Restated Trust Agreements to the Plaintiffs

   from May 2017 to date and through the date of judgment;

5. That the Court find the Defendants Jeffrey Fierro, Peter T. Fierro, Peter Angelo Fierro, and

   John Shubin jointly and severally liable with Defendant Caliber Elevator liable in the amount

   of unremitted contributions deducted from employees’ wages, interest, lost earnings,

   liquidated damages, attorney’s fees, costs, and any other amounts owed under the Collective

   Bargaining Agreement and Restated Trust Agreements to the Plaintiffs from May 2017 to

   date and through the date of judgment;

6. For all contributions and liquidated damages which become due or owing subsequent to the

   filing of this action, or which have yet to be reported, through the date of judgment, plus costs,

   interest and reasonable attorneys' fees, pursuant to 29 U.S.C. §1132(g) (2) (C) (ii), and the

   Restated Trust Agreements; and

7. For such further relief as the Court may deem appropriate.




                                              12
        Case 2:20-cv-02449-ER Document 1 Filed 05/26/20 Page 13 of 13




                                          Respectfully submitted,

DATE: May 26, 2020                        s/ Andrew Kelser
                                          Andrew Kelser, Bar No. 314865
                                          O'DONOGHUE & O'DONOGHUE LLP
                                          Constitution Place, Suite 600
                                          325 Chestnut Street
                                          Philadelphia, PA 19106
                                          Telephone (215) 629-4970
                                          Facsimile (215) 629-4996




                                     13
